Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 1/7/22.  Claims 1-2,4,8,17,19 are amended and claim 5 is cancelled.  Claims 1-4 and 6-19 are pending.
The previous 112 second paragraph rejection is withdrawn due to the amendment and applicant’s comment.
The previous 103 rejection over Albricci is withdrawn because claim 1 is amended to limit dried food ingredients being air-dried.  Previous claim 5 allows for air-dried or freeze-dried.  A new ground of rejection is as followed.
Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 is not supported by the original disclosure.  The claim recites “ a cluster formed by a plurality of the fine particles has a maximum particle size of 30 micrometer or more.  Applicant points to paragraphs 0026,0039-0040 for support.  However, these paragraphs do not disclose anything for forming a cluster.  There is no disclosure of a cluster formed by the plurality of particles to have a size of 30 micrometers or more.
Claim Rejections - 35 USC § 103
Claims 1-4,6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albricci ( EP 0 685165A1) in view of Calixto ( 2014/0348925).

Albricci does not disclose the food ingredients are air-dried as in claim 1, the device as in claim 3, the feature as in claim 4, the properties as in claims 6,8,12-16,18, the 2 or more oils or fats as in claim 9 and the feature as in claim 17.
Calixto discloses antioxidant ingredient.  Calixto discloses the ingredient can be dehydrated by air drying, low temperature drying or freeze-drying.  ( see paragraph 0021)
The dried ingredients in Albricci have a particle size of less than 80 microns which is deemed to meet the claimed limitation.   Albricci discloses the ingredients are freeze-dried.  However, a shown in Calixto, air-drying and freeze-drying are known alternative methods for drying of vegetable ingredients.  Thus, it would have been obvious to one skilled in the art to air dry the ingredients as using an .
Response to Arguments
Applicant's arguments filed 1/7/22 have been fully considered but they are not persuasive.
In the response, applicant states Albricci specifically teaches that freeze-drying may be used as dehydration to dewater the filling.  Otherwise usual methods used for dehydration of the filling would give rise to unacceptable changes in the organoleptic and rheology properties suggesting that Albricci’s filling cannot be air-dried.  Applicant argues one skilled in the art would not have air-dried Albricci’s food ingredients because such ingredient would result in a filling with unacceptable organoleptic/rheological properties.  This argument is not persuasive because applicant equates one thing to another without any supporting evidence.  The disclosure pointed out applicant is only specific to the creamy filling; it is not directed to the ingredients added to the filling.  Albricci discloses adding dried ingredients to the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 19, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793